Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2020

                                   No. 04-20-00352-CR

                                    William Roy TATE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-0335-CR-B
                       Honorable William D. Old III, Judge Presiding


                                      ORDER

       The Appellant's Second Unopposed Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant's brief is due on or before October 28, 2020. No further extensions
absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court